Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 7 January 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Jan. 7. 1793.

Our news from France continues to be good, and to promise a continuance. The event of the revolution there is now little doubted of, even by it’s enemies. The sensations it has produced here, and the indications of them in the public papers, have shewn that the form our own government was to take depended much more on the events of France than any body had before imagined. The tide which, after our former relaxed government, took a violent course towards the opposite extreme, and seemed ready to hang every thing round with the tassils and baubles of monarchy, is now getting back as we hope to a just mean, a government of laws addressed to the reason of the people, and not to their weaknesses. The daily papers shew it more than those you recieve.—An attempt in the house of representatives to stop the recruiting service has been rejected. Indeed the conferences for peace, agreed to by the Indians, do not promise much, as we have reason to believe they will insist on taking back lands purchased at former treaties.—Maria is well. We hope all are so at Monticello. My best love to my dear Martha and am most affectionately Dear Sir your’s &c.

Th: Jefferson

